Name: Commission Regulation (EEC) No 1709/84 of 19 June 1984 on minimum prices payable to producers and amounts of production aid for certain processed fruit and vegetables eligible for production aid
 Type: Regulation
 Subject Matter: foodstuff;  plant product;  agricultural policy;  prices
 Date Published: nan

 Avis juridique important|31984R1709Commission Regulation (EEC) No 1709/84 of 19 June 1984 on minimum prices payable to producers and amounts of production aid for certain processed fruit and vegetables eligible for production aid Official Journal L 162 , 20/06/1984 P. 0008 - 0018 Finnish special edition: Chapter 3 Volume 17 P. 0161 Spanish special edition: Chapter 03 Volume 31 P. 0053 Swedish special edition: Chapter 3 Volume 17 P. 0161 Portuguese special edition Chapter 03 Volume 31 P. 0053 *****COMMISSION REGULATION (EEC) No 1709/84 of 19 June 1984 on minimum prices payable to producers and amounts of production aid for certain processed fruit and vegetables eligible for production aid THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 516/77 of 14 March 1977 on the common organization of the market in products processed from fruit and vegetables (1), as last amended by Regulation (EEC) No 988/84 (2), and in particular Articles 3b (4), 3c (5) and 3d (3) thereof, Whereas Article 3 of Regulation (EEC) No 516/77 provides for a system of production aid for certain products; whereas under that system a minimum price must be paid to the producer and production aid is to be paid on the basis of the net weight of the processed product; Whereas the quality of dried fruit intended for processing and of dried fruit ready to be offered for direct consumption varies; whereas the minimum price and the production aid should be fixed for a specified category; whereas the minimum price and the amount of aid for categories other than that for which they have been fixed should be derived from that category; whereas the prices and amounts so derived should take into account the characteristics of the different categories; whereas these categories must be defined; Whereas Article 3d (1) (b) of Regulation (EEC) No 516/77 provides that processed products must meet minimum Community quality standards to be laid down; whereas such standards are already in application for certain dried fruit, in particular for dried figs; whereas the standards laid down in Commission Regulation (EEC) No 2425/81 (3) for dried figs should continue to be applied; Whereas tomato concentrates have differing dry weight contents; whereas to facilitate the application of the production aid system the aid should be fixed by reference to a pilot product; whereas the aid for tomato concentrates with a different dry weight content should be derived from the amount so fixed; whereas the derived amounts should be calculated by reference to the dry weight content; Whereas Commission Regulation (EEC) No 1602/82 (4), as amended by Regulation (EEC) No 2035/83 (5), laid down coefficients to be applied to production aid for tomato concentrates for the marketing year 1983/84; whereas those coefficients were calculated by reference to criteria other than the net weight of the products; whereas production aid is henceforth to be paid on the basis of the net weight, so that application of such coefficients should not continue; whereas immediate discontinuation would result in an abrupt diminution of the aid paid for certain sizes of packed products, which could create problems for outlets, and the diminution should therefore be made graduallly; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committees for Products Processed from Fruit and Vegetables, HAS ADOPTED THIS REGULATION: Article 1 1. The minimum price payable to the producer for unprocessed dried figs shall be fixed per 100 kilograms net of category C. For other categories the minimum price shall be multiplied by one of the coefficients listed in Annex I. 2. To qualify for payment of the minimum price unprocessed dried figs shall comply with the requirements and correspond to one of the categories set out in Annex II. Article 2 1. The production aid for dried figs shall be fixed per 100 kilograms net of category C. For other categories and for fig paste the amount of aid shall be multiplied by one of the coefficients listed in Annex I. 2. To qualify for payment of aid dried figs and fig paste shall comply with the requirements and correspond to one of the categories set out in Annex III. Article 3 1. The minimum price payable to the producer for dried plums derived from prunes d'Ente and the production aid for prunes shall be fixed per 100 kilograms net for the size category corresponding to 66 fruit per 500 grams. For other size categories the minimum price and the aid shall be multiplied by one of the coefficients listed in Annex IV. 2. To qualify for payment of the minimum price and the aid, dried plums and prunes shall have a moisture content of 21 to 23 %. Article 4 1. The production aid for tomato concentrates shall be fixed per 100 kilograms net of tomato concentrate with a dry weight content of 28 % or more but less than 30 %. For tomato concentrates with a different dry weight content the amount of aid shall be multiplied by one of the coefficients listed in Annex V. 2. For the marketing years 1984/85, 1985/86 and 1986/87, the production aid to be paid for tomato concentrates with a dry weight content of less than 93 % packed in containers with a weight, including immediate packing, of less than 1,5 kilograms shall be increased by one of the percentages set out in Annex V. Article 5 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply from the beginning of the marketing year 1984/85 for each of the products concerned. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 19 June 1984. For the Commission Poul DALSAGER Member of the Commission (1) OJ No L 73, 21. 3. 1977, p. 1. (2) OJ No L 103, 16. 4. 1984, p. 11. (3) OJ No L 240, 24. 8. 1981, p. 1. (4) OJ No L 179, 23. 6. 1982, p. 16. (5) OJ No L 200, 23. 7. 1983, p. 12. ANNEX I DRIED FIGS I Coefficients applicable to the minimum price 1.2 // // // Category // Coefficient // // // A // 1,23196 // B // 1,10145 // D // 0,76814 // // II Coefficients applicable to the production aid 1.2,4.5 // // // // Presentation // Of a net weight of 1 kilogram or less // // // 1.2.3.4.5 // Category // String figs and layer // Round, protoben, Lerida and paste // Loose // Other // // // // // // A // 1,3712 // 1,2536 // 1,20 // 1,0186 // B // 1,2569 // 1,1492 // 1,10 // 0,9337 // C // 1,1426 // 1,0447 // 1,00 // 0,8488 // D // 1,0284 // 0,9402 // 0,90 // 0,7639 // // // // // ANNEX II UNPROCESSED DRIED FIGS DEFINITION Unprocessed dried figs shall have been obtained from ripe fruit of varieties of (cultivars) of ficus carica domestica L. A. Classification and requirements Unprocessed dried figs shall be classified in four categories as follows: (i) Category A: Dried figs classified in this category must be harvested at the peak of maturity. They must: - have a thin skin and a pulp of honey consistency, - be of a uniform pale yellow colour, - be clean, - be not more than 64 fruit per kilogram. (ii) Category B: Dried figs classified in this category must be harvested when mature. They must: - have a skin and a pulp of honey consistency, - be of uniform colour, - be clean, - be not more than 74 fruit per kilogram. (iii) Category C: Dried figs classified in this category must be harvested in a mature state. They must: - have a thin skin and a pulp of honey consistency, - be of substantially uniform colour, - be clean, - be not more than 94 fruit per kilogram. (iv) Category D: Dried figs classified in this category must be harvested in the mature state and be clean. B. Moisture content The moisture content of dried figs must not exceed 24 %. C. Tolerances Quality tolerances shall be allowed in each package for products which do not comply with the requirements for the category in question. (i) Category A: - 15 % by number or weight of dried figs with internal or external damage from any cause, of which not more than 5 % of figs damaged by insects, - 1 % by number or weight of dried figs unsuitable for processing. (ii) Category B: - 25 % by number or weight of dried figs with internal or external damage from any cause, of which not more than 12 % of figs damaged by insects, - 4 % by number or weight of dried figs unsuitable for processing. (iii) Category C: - 35 % by number or weight of dried figs with internal or external damage from any cause, of which not more than 20 % of figs damaged by insects, - 6 % by number or weight of dried figs unsuitable for processing. (iv) Category D: - 50 % by number or weight of dried figs with internal or external damage from any cause. ANNEX III QUALITY STANDARDS FOR DRIED FIGS AND FIG PASTES A. QUALITY STANDARDS FOR DRIED FIGS I. DEFINITION OF THE PRODUCT These standards cover naturally dried figs from ripe fruit of varieties of (cultivars) of ficus carica domestica L. II. QUALITY CHARACTERISTICS The object of the standard is to define the qualities required of dried figs after processing. A. Classification Dried figs are to be classified in four categories as follows: (i) Category A ('Grade A' or 'Extra' or 'Fancy'): Dried figs classified in this category must be harvested at the peak of maturity. They must: - have a thin skin and a pulp of honey consistency, - be of a uniform pale yellow colour, - be perfectly clean, - be free of foreign substances, - be not more than 62 fruit per kilogram. (ii) Category B ('Grade B' or 'Choice'): Dried figs classified in this category must be harvested when mature. They must: - have a thin skin and a pulp of honey consistency, - be of uniform colour, - be clean, - be free of foreign substances, - be not more than 72 fruit per kilogram. (iii) Category C ('Grade C' or 'Commercial' or 'Current'): Dried figs classified in this category must be harvested in a mature state. They must: - have a thin skin and a pulp of honey consistency, - be of substantially uniform colour, - be clean, - be free of foreign matter, - be not more than 80 fruit per kilogram. (iv) Category D ('Grade D' or 'Standard'): Dried figs classified in this category must be harvested in a mature state. They must: - be clean, - be free of foreign matter, - be not more than 94 fruit per kilogram. B. Moisture content The moisture content of dried figs must not exceed 24 %. This limit may however, be exceeded in the case of special treatment to soften the skin, provided that the good keeping properties of the fruit is assured. III. SIZE The size shall, for each category, be determined by the number of fruit per kilogram. IV. TOLERANCES Quality and size tolerances shall be allowed in each package for products which do not comply with the requirements for the category in question. A. Quality tolerances (i) Category A: 10 % by number of weight of dried figs with internal or external damage from any cause, of which not more than 4 % of figs damaged by insects. (ii) Category B: 15 % by number or weight of dried figs with internal or external damage from any cause, of which not more than 6 % of figs damaged by insects. (iii) Category C: - 20 % by number or weight of dried figs with internal or external damage from any cause, of which not more than 10 % of figs damaged by insects, - 2 % by number or weight of dried figs unsuitable for consumption. (iv) Category D: - 25 % by number of dried figs with internal or external damage from any cause, of which not more than 12 % of figs damaged by insects, - 4 % by number or weight of dried figs unsuitable for consumption. B. Size tolerances The size tolerances allowed for the different categories are as stated in the table beneath: 1.2.3 // // // // Category // Tolerance by unit weight in grams // Percentage of figs per kg // // // // A // Less than 16 - more than 14 // 10 // B // Less than 14 - more than 12,5 // 15 // C // Less than 12,5 - more than 10,5 // 20 // D // Less than 10,5 - more than 8 // 25 // // // V. PACKING AND PRESENTATION A. Packing The dried figs must be packed so as to ensure proper protection. Dried figs are to be packed in wooden, board or paper cases, in tin-plate drums, etc. Wooden cases must be lined with waxed paper, polyethylene or any other authorized material. For board or paper packages, lining is required only where the figs are packed in bulk or in strings. Figs in bulk or stringed may be packed in hemp or jute sacks provided that these are lined with paper, polyethylene or thin cotton cloth. The contents of the type of packing adopted must not exceed 25 kilograms. The materials used for packing dried figs must be new, dry and free of odour. Wooden containers must be of rectangular shape and manufactured from odourless wood, well planed on the outside. The use of deal is forbidden. B. Presentation The different types of presentation are those in use on the international market: (i) 'String figs', (ii) 'Layer', slit figs laid in successive layers in packets, (iii) 'Protoben', 'Lerida', or 'Round', according to the shape given to each fig; these are packets with whole figs in successive layers, (iv) 'Loose', (v) 'Loose in bags', (vi) 'Loose in cartons'. VI. MARKINGS Each package must bear the following statements in clear, indelible lettering: A. Identification Name and address and/or brand name of the packer or consignor. B. Type of product 'Dried figs'. C. Origin of product Country of origin and, as the case may be, zone of production or national, regional or local designation. D. Commercial characteristics - quality category, - net weight, - type of presentation, - year of harvest. E. Official control mark (optional). B. QUALITY STANDARDS FOR FIG PASTES I. DEFINITION OF PRODUCT This standard covers fig pastes prepared from dried figs processed as stated in the appropriate standard. II. QUALITY CHARACTERISTICS The object of the standard is to define the qualities required from fig pastes. Classification Fig pastes are classified in two categories as follows: (i) Category A or finest Fig pastes classified in this category may be prepared from dried figs processed pursuant to the requirements fixed in the appropriate standard. They must, however, not have more than 10 % by number or by weight of fruit with internal damage, including a maximum of 5 % of fruit damaged by insects. The figs must, moreover, have been washed in hot water and been dehydrated in order to reduce their water content to 22 %. Fig paste may not be classified in this category if a laboratory examination of a 100 gram sample has shown: - more than 13 insect heads, - more than 50 insect parts, - more than 50 mites, - rodent excrement or hair. (ii) Category B or choice Fig paste classified in this category may be prepared from processed dried figs corresponding to the quality requirements in the appropriate standard. They must, however, not include more than 20 % by number or by weight of fruit with internal damage, including a maximum or 10 % of fruit damaged by insects. The figs must, moreover, have been washed in hot water and have been dehydrated to reduce their water content to 22 %. Fig paste may not be classified in this category if a laboratory study of 100 gram sample shows: - more than 20 insect heads, - more than 70 parts of insects, - more than 60 mites, - rodent excrement or hair. III. PACKING AND PRESENTATION Fig paste must be packed in order to protect it properly. It must be packed in wooden, carton or paper cases or in tin-plate drums. Wooden, board and paper packages must be lined with greaseproof paper or polyethylene. The contents of the types of container listed above may not exceed 40 kilograms. IV. MARKING Each package must bear the following information in clear and indelible lettering: A. Identification Name and address and/or brand name of the packer or consigner. B. Type of product 'Fig paste'. C. Product origin Country of origin and, as the case may be, production zone or national, regional or local designation. D. Trade characteristics - quality category, - net weight, - year of harvest. E. Official control mark (optional). ANNEX IV DRIED PLUMS DERIVED FROM PRUNES ENTE AND PRUNES 1.2 // Size categories // Coefficient // Number per 500 g of dried plums Ente derived from prunes // // 122 and above // 0,40000 // 120 // 0,50000 // 118 // 0,52732 // 116 // 0,54550 // 114 // 0,56368 // 112 // 0,58186 // 110 // 0,60000 // 108 // 0,61822 // 106 // 0,63640 // 104 // 0,65458 // 102 // 0,67276 // 100 // 0,69094 // 99 // 0,70000 // 98 // 0,70912 // 96 // 0,72730 // 94 // 0,74548 // 92 // 0,76366 // 90 // 0,78184 // 88 // 0,80000 // 86 // 0,81820 // 84 // 0,83638 // 82 // 0,85456 // 80 // 0,87274 // 78 // 0,89092 // 77 // 0,90000 // 76 // 0,90910 // 74 // 0,92728 // 72 // 0,94546 // 70 // 0,96364 // 68 // 0,98182 // 66 // 1,00000 // 64 // 1,01818 // 62 // 1,03636 // 60 // 1,05454 // 58 // 1,07272 // 56 // 1,09090 // 55 // 1,10000 // 54 // 1,10908 // 52 // 1,12726 // 50 // 1,14544 // 48 // 1,16362 // 46 // 1,18180 // 44 // 1,20000 // 42 // 1,21816 // 40 // 1,23634 // 38 // 1,25452 // 36 // 1,27270 // 34 // 1,29088 // 33 // 1,30000 // 32 and less // 1,30906 For dried plums derived from prunes Ente intended for industrial uses irrespective of their size, the coefficient to be applied is 0,40000. ANNEX V TOMATO CONCENTRATES I Coefficients referred to in Article 4 (1) 1,2.3 // // // Dry weight content // Coefficient // 1.2.3 // Not less than % // But less than % // // // // // 12 // 14 // 0,44828 // 14 // 16 // 0,51724 // 16 // 18 // 0,58621 // 18 // 20 // 0,65517 // 20 // 22 // 0,72414 // 22 // 24 // 0,79310 // 24 // 26 // 0,86207 // 26 // 28 // 0,93103 // 28 // 30 // 1,00000 // 30 // 32 // 1,06897 // 32 // 34 // 1,13793 // 34 // 36 // 1,20689 // 36 // 38 // 1,27586 // 38 // 40 // 1,34483 // 40 // 42 // 1,41379 // 42 // 93 // 1,44828 // 93 // 100 // 3,32759 // // // II Percentages referred to in Article 4 (2) 1.2.3.4.5 // // // // // // Marketing year // Weight, immediate packings included, less than 1,5 kg but not less than 0,7 kg // Weight, immediate packings included, less than 0,7 kg but not less than 0,25 kg // Weight, immediate packings included, less than 0,25 kg but not less than 0,15 kg // Weight, immediate packings included, less than 0,15 kg // // // // // // 1984/85 // 3,75 // 7,5 // 11,25 // 15 // 1985/86 // 2,50 // 5,0 // 7,50 // 10 // 1986/87 // 1,25 // 2,5 // 3,75 // 5 // // // // //( II ) CATEGORY B OR CHOICE FIG PASTE CLASSIFIED IN THIS CATEGORY MAY BE PREPARED FROM PROCESSED DRIED FIGS CORRESPONDING TO THE QUALITY REQUIREMENTS IN THE APPROPRIATE STANDARD . THEY MUST, HOWEVER, NOT INCLUDE MORE THAN 20 % BY NUMBER OR BY WEIGHT OF FRUIT WITH INTERNAL DAMAGE, INCLUDING A MAXIMUM OR 10 % OF FRUIT DAMAGED BY INSECTS . THE FIGS MUST, MOREOVER, HAVE BEEN WASHED IN HOT WATER AND HAVE BEEN DEHYDRATED TO REDUCE THEIR WATER CONTENT TO 22 %. FIG PASTE MAY NOT BE CLASSIFIED IN THIS CATEGORY IF A LABORATORY STUDY OF 100 GRAM SAMPLE SHOWS : - MORE THAN 20 INSECT HEADS, - MORE THAN 70 PARTS OF INSECTS, - MORE THAN 60 MITES, - RODENT EXCREMENT OR HAIR . III . PACKING AND PRESENTATION FIG PASTE MUST BE PACKED IN ORDER TO PROTECT IT PROPERLY . IT MUST BE PACKED IN WOODEN, CARTON OR PAPER CASES OR IN TIN-PLATE DRUMS . WOODEN, BOARD AND PAPER PACKAGES MUST BE LINED WITH GREASEPROOF PAPER OR POLYETHYLENE . THE CONTENTS OF THE TYPES OF CONTAINER LISTED ABOVE MAY NOT EXCEED 40 KILOGRAMS . IV . MARKING EACH PACKAGE MUST BEAR THE FOLLOWING INFORMATION IN CLEAR AND INDELIBLE LETTERING : A . IDENTIFICATION NAME AND ADDRESS AND/OR BRAND NAME OF THE PACKER OR CONSIGNER . B . TYPE OF PRODUCT FIG PASTE '. C . PRODUCT ORIGIN COUNTRY OF ORIGIN AND, AS THE CASE MAY BE, PRODUCTION ZONE OR NATIONAL, REGIONAL OR LOCAL DESIGNATION . D . TRADE CHARACTERISTICS - QUALITY CATEGORY, - NET WEIGHT, - YEAR OF HARVEST . E . OFFICIAL CONTROL MARK ( OPTIONAL ). ANNEX IV DRIED PLUMS DERIVED FROM PRUNES ENTE AND PRUNES 1.2SIZE CATEGORIES COEFFICIENT NUMBER PER 500 G OF DRIED PLUMS ENTE DERIVED FROM PRUNES // 122 AND ABOVE 0,40000 120 0,50000 118 0,52732 116 0,54550 114 0,56368 112 0,58186 110 0,60000 108 0,61822 106 0,63640 104 0,65458 102 0,67276 100 0,69094 99 0,70000 98 0,70912 96 0,72730 94 0,74548 92 0,76366 90 0,78184 88 0,80000 86 0,81820 84 0,83638 82 0,85456 80 0,87274 78 0,89092 77 0,90000 76 0,90910 74 0,92728 72 0,94546 70 0,96364 68 0,98182 66 1,00000 64 1,01818 62 1,03636 60 1,05454 58 1,07272 56 1,09090 55 1,10000 54 1,10908 52 1,12726 50 1,14544 48 1,16362 46 1,18180 44 1,20000 42 1,21816 40 1,23634 38 1,25452 36 1,27270 34 1,29088 33 1,30000 32 AND LESS 1,30906 FOR DRIED PLUMS DERIVED FROM PRUNES ENTE INTENDED FOR INDUSTRIAL USES IRRESPECTIVE OF THEIR SIZE, THE COEFFICIENT TO BE APPLIED IS 0,40000 . ANNEX V TOMATO CONCENTRATES I COEFFICIENTS REFERRED TO IN ARTICLE 4 ( 1 ) 1,2.3 // // DRY WEIGHT CONTENT COEFFICIENT // 1.2.3NOT LESS THAN % BUT LESS THAN % // // // // 12 14 0,44828 14 16 0,51724 16 18 0,58621 18 20 0,65517 20 22 0,72414 22 24 0,79310 24 26 0,86207 26 28 0,93103 28 30 1,00000 30 32 1,06897 32 34 1,13793 34 36 1,20689 36 38 1,27586 38 40 1,34483 40 42 1,41379 42 93 1,44828 93 100 3,32759 // // // II PERCENTAGES REFERRED TO IN ARTICLE 4 ( 2 ) 1.2.3.4.5 // // // // // MARKETING YEAR WEIGHT, IMMEDIATE PACKINGS INCLUDED, LESS THAN 1,5 KG BUT NOT LESS THAN 0,7 KG WEIGHT, IMMEDIATE PACKINGS INCLUDED, LESS THAN 0,7 KG BUT NOT LESS THAN 0,25 KG WEIGHT, IMMEDIATE PACKINGS INCLUDED, LESS THAN 0,25 KG BUT NOT LESS THAN 0,15 KG WEIGHT, IMMEDIATE PACKINGS INCLUDED, LESS THAN 0,15 KG // // // // // 1984/85 3,75 7,5 11,25 15 1985/86 2,50 5,0 7,50 10 1986/87 1,25 2,5 3,75 5 // // // // //